FARRELL, Associate Judge,
concurring:
I concur reluctantly in the remand. See Singer v. Singer, 623 A.2d 1226, 1228-29 (D.C.1993). On this record, it seems to me nearly impossible to say that an award of monthly alimony of $500 to the wife would be an abuse of discretion. As the court’s opinion points out, the testimony revealed the wife’s, financial needs to be far greater than the husband’s — partly because of accumulated debt traceable to monthly payments of $500-700 she had made to him during his two-year unemployment, and partly because of his earlier dissipation of substantial assets belonging to both spouses. Moreover, while his annual salary at the time of trial was $62,260, hers was $36,000 and destined to decline to less than $32,000 since, as the judge found, she would no longer be able to earn overtime after 1999. In these circumstances, and given the husband’s history of failing to account for funds,1 there is considerable reason for Judge Goodrich to view skeptically Mr. Primus’s claim that he cannot afford alimony equaling less than one-tenth of his salary.
As I see it, the judge is not obliged to explain on remand why he chose $500 rather than, say, $300 or $100. Exactitude of that sort is not required by our cases. It is enough for him to state why the amount he chose is proportionate to the respective incomes and financial needs of the parties.

. As Judge Goodrich found, Mrs. Primus "trusted her husband [over the years] in regard to the family finances,” and there were “gaps” in the husband’s explanation of where funds ended up following "the first refinance and first equity line of the New Jersey property, the sale of the New York property, and the purchase and second trust on the Washington, D.C. property.” At one point Mr. Primus put $30,000 into certificates of deposit "for which he provided no accounting.”